UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHRISTIAN WILLIAMS,                    
                Plaintiff-Appellant,
                 v.
CORPORATE EXPRESS DELIVERY
SYSTEMS; TODD BIXBY, Vice
President of Operations, Corporate               No. 00-1492
Express Delivery Systems; JIM
HOYLE, Manager of Operations,
Corporate Express Delivery
Systems; RUSSELL HESTER, Director
of North Carolina Operations,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                         (CA-99-248-5-H)

                  Submitted: September 26, 2000

                      Decided: February 6, 2001

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christian Williams, Appellant Pro Se. Kimberly Quade Cacheris,
MCGUIRE WOODS, L.L.P., Charlotte, North Carolina, for Appel-
lees.
2         WILLIAMS v. CORPORATE EXPRESS DELIVERY SYSTEMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Christian Williams appeals from the district court’s grant of sum-
mary judgment to his employer in his civil action filed pursuant to
Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e (West
Supp. 2000), in which he claimed race discrimination relative to his
employment with Corporate Express Delivery Systems ("Corporate
Express"). Our review of the record and the district court’s opinion
discloses that this appeal is without merit and we affirm the judgment
of the district court.

   Williams moved, and Corporate Express cross-moved, for sum-
mary judgment in this case. After thoroughly reviewing Williams’
claims and the materials submitted by the parties, the district court
granted summary judgment in favor of Corporate Express. While it
appears that Williams was not provided with notice pursuant to Rose-
boro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975), we find, on this
record, that such omission was harmless error. See Fed. R. Civ. P. 61;
Fed. R. Civ. P. 56(e). As the district court concluded, Williams failed
to establish a prima facie case of employment discrimination because,
inter alia, he admitted that the hiring practices of Appellees were not
discriminatory (and that he was not wrongfully discharged), and
failed to establish any nexus between his race and the discriminatory
practices in which he alleged Appellees engaged.

   Williams also failed to establish a prima facie case of discrimina-
tory retaliation, his sole remaining claim, because he did not show
any causal connection between the protected activity and the adverse
action. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973); Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 442-43 (4th
Cir. 1998) (applying McDonnell Douglas scheme to retaliation
claims). Williams asserts that Corporate Express retaliated against
him for filing the instant lawsuit. However, the evidence reveals that
         WILLIAMS v. CORPORATE EXPRESS DELIVERY SYSTEMS             3
Appellees terminated Williams ten days prior to the filing of the law-
suit. Accordingly, we cannot say that the district court’s finding of
nondiscrimination was clearly erroneous. See Anderson v. City of Bes-
semer, 470 U.S. 564, 574 (1985).

  We therefore affirm substantially on the reasoning of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED